The Bureau dismissed a petition for compensation. The Court of Common Pleas reversed, relying upon Mandel v. FederalShipbuilding and Drydock, 132 N.J.L. 513; reversed, 133Id. 311.
In September of 1943, the workman complained of a pain in his right lower groin. The plant physician found that there was no evidence of a hernia at that time. He complained again on November 22d and November 30th, 1943, with the same result. He sought no outside medical aid till December 8th, 1943.
The statute R.S. 34:15-12 (x) provides for recovery in two instances. The case does not fall within the first division and the second was not complied with. Primo v. Austin Co.,121 N.J.L. 518; Mandel v. Federal Shipbuilding and Drydock Co:,supra.
The proofs being in balance do not sustain the contention that there may have been an accident which aggravated a pre-existing *Page 413 
diseased condition. Furferi v. Pennsylvania Railroad,117 N.J.L. 508. The evidence was that after the alleged strain from swinging the hammer the five essentials of the statute did not occur. There must be conclusive proof thereof.
The judgment of the Court of Common Pleas will be reversed.